             Case 4:21-cr-00009 Document 71-9 Filed on 06/21/21 in TXSD Page 1 of 4


Smith, Corey (TAX)

From:                Smith, Corey (TAX)
Sent:                Thursday, May 13, 2021 3:10 AM
To:                  Varnado, Jason S.; Keneally, Kathy; Loonam, James P.; Druce, Georgina N.
Cc:                  Magnani, Christopher (TAX); Langston, Lee F. (TAX)
Subject:             RE: U.S. v. Brockman 4:21cr009 GCH
Attachments:         Govt Revised Joint Letter re 17(c) Subpoenas.pdf


Jason

I have merged the parties respective positions into one letter and made it fit on two pages. The paragraph from your
letter that states your position is fully incorporated into this letter with NO edits. If we do not hear back from you by
noon EDT we will send the letter to Chambers as is.



Corey J. Smith
Senior Litigation Counsel
Tax Division
(202) 514‐5230

From: Varnado, Jason S. <jvarnado@jonesday.com>
Sent: Wednesday, May 12, 2021 8:14 PM
To: Smith, Corey (TAX) <Corey.Smith@tax.USDOJ.gov>; Keneally, Kathy <kkeneally@jonesday.com>; Loonam, James P.
<jloonam@jonesday.com>; Druce, Georgina N. <gdruce@JonesDay.com>
Cc: Magnani, Christopher (TAX) <Christopher.Magnani@tax.USDOJ.gov>; Langston, Lee F. (TAX)
<Lee.F.Langston@tax.USDOJ.gov>
Subject: RE: U.S. v. Brockman 4:21cr009 GCH

Corey:

Attached is a PDF of the letter to Judge Hanks. As you can see, it easily fits on two pages. This obviously makes more
sense coming from you and on your letterhead, but let me know if the government is requesting that we submit
it. Regardless, our full position should be communicated to the Court.

Best,

Jason Varnado
Partner
JONES DAY® ‐ One Firm Worldwide℠(bio)
717 Texas, Suite 3300
Houston, Texas 77002
Office +1.832.239.3694
Mobile +1.713.824.6935

From: Smith, Corey (TAX) <corey.smith@usdoj.gov>
Sent: Wednesday, May 12, 2021 5:05 PM
To: Varnado, Jason S. <jvarnado@jonesday.com>; Keneally, Kathy <kkeneally@jonesday.com>; Loonam, James P.
<jloonam@jonesday.com>; Druce, Georgina N. <gdruce@JonesDay.com>
                                                             1
             Case 4:21-cr-00009 Document 71-9 Filed on 06/21/21 in TXSD Page 2 of 4

Cc: Magnani, Christopher (TAX) <Christopher.Magnani@usdoj.gov>; Langston, Lee F. (TAX) <Lee.F.Langston@usdoj.gov>
Subject: RE: U.S. v. Brockman 4:21cr009 GCH

** External mail **

Jason.

We think your response is too lengthy to include completely and say under the Courts 2 page length. We will prepare a
draft with your position as stated in your email, but more briefly.

Corey J. Smith
Senior Litigation Counsel
Tax Division
(202) 514‐5230

From: Varnado, Jason S. <jvarnado@jonesday.com>
Sent: Wednesday, May 12, 2021 5:56 PM
To: Smith, Corey (TAX) <Corey.Smith@tax.USDOJ.gov>; Keneally, Kathy <kkeneally@jonesday.com>; Loonam, James P.
<jloonam@jonesday.com>; Druce, Georgina N. <gdruce@JonesDay.com>
Cc: Magnani, Christopher (TAX) <Christopher.Magnani@tax.USDOJ.gov>; Langston, Lee F. (TAX)
<Lee.F.Langston@tax.USDOJ.gov>
Subject: RE: U.S. v. Brockman 4:21cr009 GCH

Corey:

Your letter yesterday asked the Court for an expedited briefing schedule and suggested there was insufficient time for a
conference. We oppose subjecting ourselves to an expedited briefing schedule given that the government is seeking
Rule 17 subpoenas from non‐medical personnel (other than Drs. Yudofsky and Lai, to whom we do not object) and
entities not included in the original Motion. We disagree with the characterization of your new requests as merely an
“expansion” of your prior Motion and we believe this issue is best addressed through formal briefing. Your letter today
seeks a conference with Judge Hanks, and we do not object to that request. Although we are not certain that Rule
6(E)(1) applies in this instance, as Rule 17 is not a “discovery” vehicle, we nevertheless do not object to the submission
of a joint letter that fairly sets forth the parties’ positions and the government’s request for a conference. We propose
the following:

**************************
Dear Judge Hanks:

The government requests a conference regarding additional Rule 17(c) subpoenas it intends to seek in advance of the
Competency Hearing, which is currently scheduled for September 13, 2021. The defense does not object to the
government’s request for a conference. The parties represent that on May 11 and 12, 2021 they conferred on this
matter.

The government’s positon is that its request for subpoenas to the individuals and entities listed below is an expansion of
its initial Motion for Discovery Under Rule 17(c) (“Motion”) (Dkt. No 26). In or about February of this year the
government served the entities and individuals listed below with hearing subpoenas with no response. New subpoenas
with the new hearing date of September 13, 2021 are now being served. For the reasons stated in its initial Motion, the
government requests the Court to issue an Order compelling these witnesses to provide relevant documents within 30
days after service, instead of on the date of the hearing. The government takes the position that these entities and
individuals possess evidence relevant to the issue of the defendant’s competency, and should produce that evidence in a
timely fashion.

                                                             2
              Case 4:21-cr-00009 Document 71-9 Filed on 06/21/21 in TXSD Page 3 of 4

The defendant does not object to Rule 17(c) subpoenas being issued to Dr. Stuart Yudofsky and Dr. Eugene Lai, for the
same reason the defendant did not oppose the government’s request with respect to eight of the ten physicians listed in
the Motion—they are treating physicians related to the defendant’s dementia. The defendant objects to Rule 17(c)
subpoenas for the other individuals and entities listed below, at this time, because (1) they are non‐medical
professionals; (2) they are nowhere referenced in the government’s Motion and therefore the government has not
explained why they possess information that is specific, relevant and admissible as required by Rule 17 and United
States v. Nixon, 418 U.S. 683 (1974); (3) the information will not be obtained for review by the government’s experts in
advance of next week’s testing (which was the stated reason for the Motion in the first instance); and (4) the defendant
seeks the opportunity to respond in writing to any request for information from the individuals and entities listed
below.

Although the defendant believes orderly briefing will best aid the Court in determining these issues, the defendant does
not oppose the government’s request for a conference.

[Bullet point list of names to follow.]

******************************
Please feel free to submit this as a joint letter to the Court.

Best,

Jason Varnado
Partner
JONES DAY® ‐ One Firm Worldwide℠(bio)
717 Texas, Suite 3300
Houston, Texas 77002
Office +1.832.239.3694
Mobile +1.713.824.6935

From: Smith, Corey (TAX) <corey.smith@usdoj.gov>
Sent: Wednesday, May 12, 2021 12:00 PM
To: Keneally, Kathy <kkeneally@jonesday.com>; Varnado, Jason S. <jvarnado@jonesday.com>; Loonam, James P.
<jloonam@jonesday.com>; Druce, Georgina N. <gdruce@JonesDay.com>
Cc: Magnani, Christopher (TAX) <Christopher.Magnani@usdoj.gov>; Langston, Lee F. (TAX) <Lee.F.Langston@usdoj.gov>
Subject: U.S. v. Brockman 4:21cr009 GCH

** External mail **

Kathy et al

Attached please find a copy of a letter we intend to forward to Judge Hank’s chambers today requesting a conference on
our request for additional Rule 17(c) orders. Please let us know if it accurately states your position in this regard.




Corey J. Smith
Senior Litigation Counsel
Tax Division
(202) 514‐5230


                                                                  3
             Case 4:21-cr-00009 Document 71-9 Filed on 06/21/21 in TXSD Page 4 of 4

***This e‐mail (including any attachments) may contain information that is private, confidential, or protected by
attorney‐client or other privilege. If you received this e‐mail in error, please delete it from your system without copying
it and notify sender by reply e‐mail, so that our records can be corrected.***
***This e‐mail (including any attachments) may contain information that is private, confidential, or protected by
attorney‐client or other privilege. If you received this e‐mail in error, please delete it from your system without copying
it and notify sender by reply e‐mail, so that our records can be corrected.***




                                                             4
